DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 06/14/19.  Claims 1-20 are still pending and have been considered below.

Claim Objections
Claims 1, 5 and 8-11 are objected to because of the following informalities:  the instant claims recite the term “capable of” which should be amended to recite “configured to”, “operable to” or the likes.  Appropriate correction is required.
Claims 15 is objected to because of the following informalities:  the instant claim should be amended to depend upon Claim 14 instead of Claim 13, in order to provide proper antecedent basis for the recited claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least one trained equalisation parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that, as already discussed above, this rejection would be obviated if the instant claim were to be amended to depend upon Claim 14 (which is similar to the claimed invention found in Claim 4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juliato et al. (2019/0042738).
Claim 1:  Juliato et al. discloses a data processing system comprising:
an interface for communication between a first module and a second module [page 3, paragraph 0038];
compensation parameter storage for at least one stored compensation parameter for application in operation of the interface and representing an expected physical state of the interface(stored physical and mathematical models of expected output(s) of a given system) [page 2, paragraphs 0024 & 0027];
(the output of states can be measured by monitoring the bus) [page 3, paragraphs 0040-0041]; and
monitoring circuitry capable of comparing the at least one measured compensation parameter with the at least one stored compensation parameter(comparing the actual observed input/output to the expected values of the model(s)) [page 4, paragraphs 0047-0048] and of initiating a defensive response [page 5, paragraph 0053] by the data processing system when the at least one measured compensation parameter differs by more than a threshold difference from the at least one stored compensation parameter(residual signals remain around zero under normal operation; thus, one or more residual signals exceeding set threshold(s) indicate the presence of an attack) [page 2, paragraphs 0025-0028 | page 5, paragraphs 0055-0056].
Claim 2:  Juliato et al. discloses the data processing system as claimed in claim 1, wherein measuring the current physical state of the interface comprises measuring a characteristic of the operation of the interface as a proxy measurement of the current physical state of the interface [page 3, paragraph 0040 | pages 7-8, paragraph 0082].
Claim 3:  Juliato et al. discloses the data processing system as claimed in claim 2, wherein the at least one stored compensation parameter comprises at least one trained equalisation parameter for the interface(controller outputs to maintain speed) [page 2, paragraphs 0023 & 0027].
Claim 5:  Juliato et al. discloses the data processing system as claimed in claim 2, wherein the interface is capable of operating in plural states and the at least one stored compensation parameter comprises an indication of an expected operating state of the interface [page 3, paragraph 0040 | page 5, paragraph 0054].
Claim 8:  Juliato et al. discloses the data processing system as claimed in claim 1, wherein the compensation parameter storage is capable of storing plural values of the at least one stored compensation parameter, wherein the plural values of the at least one stored compensation parameter represent a sequence of measurements of the physical state of the interface by the measurement circuitry, and wherein the monitoring circuitry is capable of comparing the at least one measured compensation parameter with the plural values of the at least one stored compensation parameter and of determining when the at least one measured compensation parameter differs from an expected time-evolution of the physical state of the interface by more than the threshold difference [page 4, paragraphs 0047-0048 | figure 4].
Claim 9:  Juliato et al. discloses the data processing system as claimed in claim 1, wherein the compensation parameter storage is capable of storing plural values of the at least one stored compensation parameter, wherein the plural values of the at least one stored compensation parameter represent plural measurements of the physical state of the interface by the measurement circuitry, and wherein the monitoring circuitry is capable of comparing the at least one measured compensation parameter with the plural values of the at least one stored compensation parameter and of determining when the at least one measured compensation parameter differs from an expected statistical variation in the physical state of the interface by more than the threshold difference [page 2, paragraphs 0024-0028].
Claim 10:  Juliato et al. discloses the data processing system as claimed in claim 1, wherein the monitoring circuitry is capable of comparing the at least one measured compensation parameter with a Kalman filter generated expectation for the physical state of the interface and of determining when the at least one measured compensation parameter differs from the Kalman 
Claim 11:  Juliato et al. discloses the data processing system as claimed in claim 1, further comprising: a processor capable of interacting with the interface [pages 5-6, paragraph 0063]; and a further secure processor configured to perform secure processing tasks [page 1, paragraph 0015], wherein the monitoring circuitry is comprised within the further secure processor [pages 7-8, paragraph 0082].
Claim 12:  Juliato et al. discloses a method of operating a data processing system comprising:
storing at least one stored compensation parameter for application in operation of an interface, wherein the at least one stored compensation parameter represents an expected physical state of the interface [page 2, paragraphs 0024 & 0027];
operating the interface for communication between a first module and a second module of the data processing system [page 3, paragraph 0038];
measuring a current physical state of the interface [page 3, paragraphs 0040-0041];
generating at least one measured compensation parameter in dependence on the current physical state of the interface [page 3, paragraphs 0040-0041];
comparing the at least one measured compensation parameter with the at least one stored compensation parameter [page 4, paragraphs 0047-0048]; and
initiating a defensive response by the data processing system [page 5, paragraph 0053] when the at least one measured compensation parameter differs by more than a threshold difference from the at least one stored compensation parameter [page 2, paragraphs 0025-0028 | page 5, paragraphs 0055-0056].
Claim 13:  Juliato et al. discloses the method as claimed in claim 12, wherein measuring the current physical state of the interface comprises measuring a characteristic of the operation of the interface as a proxy measurement of the current physical state of the interface [page 3, paragraph 0040 | pages 7-8, paragraph 0082].
Claim 14:  Juliato et al. discloses the method as claimed in claim 13, wherein the at least one stored compensation parameter comprises at least one trained equalisation parameter for the interface [page 2, paragraphs 0023 & 0027].
Claim 16:  Juliato et al. discloses the method as claimed in claim 13, wherein the interface is at least one of: operating the interface in one of plural states and the at least one stored compensation parameter comprises an indication of an expected operating state of the interface; reporting an error rate measured at the interface when the interface is a memory interface and the characteristic of the operation of the interface comprises an expected error rate reported at the interface; and measuring a bitrate carried by the interface and the characteristic of the operation of the interface comprises the expected bitrate carried by the interface [page 3, paragraph 0040 | page 5, paragraph 0054].
Claim 17:  Juliato et al. discloses the method as claimed in claim 12, comprising storing plural values of the at least one stored compensation parameter, wherein the plural values of the at least one stored compensation parameter represent a sequence of measurements of the physical state of the interface in the measuring and generating steps, and wherein the comparing comprises comparing the at least one measured compensation parameter with the plural values of the at least one stored compensation parameter and determining when the at least one measured compensation parameter differs from an expected time-evolution of the physical state of the interface by more than the threshold difference [page 4, paragraphs 0047-0048 | figure 4].
Claim 18:  Juliato et al. discloses the method as claimed in claim 12, comprising storing plural values of the at least one stored compensation parameter, wherein the plural values of the at least one stored compensation parameter represent plural measurements of the physical state of the interface in the measuring and generating steps, and wherein the comparing comprises comparing the at least one measured compensation parameter with the plural values of the at least one stored compensation parameter and determining when the at least one measured compensation parameter differs from an expected statistical variation in the physical state of the interface by more than the threshold difference [page 2, paragraphs 0024-0028].
Claim 19:  Juliato et al. discloses the method as claimed in claim 12, comprising comparing the at least one measured compensation parameter with a Kalman filter generated expectation for the physical state of the interface and determining when the at least one measured compensation parameter differs from the Kalman filter generated expectation by more than the threshold difference [page 2, paragraphs 0024-0028].
Claim 20:  Juliato et al. discloses a data processing system comprising:
means for storing at least one stored compensation parameter for application in operation of an interface, wherein the at least one stored compensation parameter represents an expected physical state of the interface [page 2, paragraphs 0024 & 0027];
means for operating the interface for communication between a first module and a second module of the data processing system [page 3, paragraph 0038];
means for measuring a current physical state of the interface; means for generating at least one measured compensation parameter in dependence on the current physical state of the interface [page 3, paragraphs 0040-0041];

means for initiating a defensive response by the data processing system [page 5, paragraph 0053] when the at least one measured compensation parameter differs by more than a threshold difference from the at least one stored compensation parameter [page 2, paragraphs 0025-0028 | page 5, paragraphs 0055-0056].

Allowable Subject Matter
Claims 4, 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to overcome any applicable claim objection(s) and/or rejection(s) under 35 U.S.C. 112, as set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435